Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 7 (Currently Amended) A Carbon material synthesis method for manufacturing a carbon material having a 3D structure and made of graphene oxide and carbon nanotubes, characterized in that the 3D structure consists in that the carbon nanotubes are [located with some agglomeration] agglomerated between the graphene oxide layers so as to extend the spacing between the graphene oxide layers, comprising the steps of dispersing graphene oxide and carbon nanotubes in deionized water, mixing, adding an acid and a reduction agent, stirring, and recovering the carbon material.

In claims 8-11 change the status identifiers from “(Withdrawn)” to --(Previously Presented)--. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The examiner accepts applicant’s reasons, set forth in the REMARKS section of the amendment filed 05/04/22, on why the elected and amended claims 1-2 and 4-6 are allowable over the previously applied prior-art rejections. 
Furthermore, in order for the previously withdrawn and non-elected method of making claims 7-11 to be rejoined with the elected and allowable material claims 1-2 and 4-6, independent claim 7 needed to be amended as above, to have all the limitations of allowable elected independent claim 1. As such, claims 7-11 are now rejoined and the allowed claims are 1-2 and 4-11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1764